          Case 4:20-cv-05309-PJH Document 160 Filed 11/23/20 Page 1 of 3



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Co-Lead Class Counsel
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                             PLAINTIFFS’ RESPONSE TO CLASS
                                                     MEMBER INQUIRIES RELATED TO
21                     Plaintiffs,                   DKT. NO. 157 REQUESTING CASE
     v.                                              DOCUMENTS OR LEGAL ASSISTANCE
22

23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.

                                                               PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                                               CASE NO. 4:20-CV-5309-PJH
       Case 4:20-cv-05309-PJH Document 160 Filed 11/23/20 Page 2 of 3



 1          Class Counsel have reviewed the docket to identify any entries reflecting Class Member
 2   inquiries. In addition to the inquiries to which Class Counsel previously responded, see ECF 97,
 3   107, 115, 133, and 153, Class Counsel have responded at no charge to the Class Member requests
 4   for documents or legal advice submitted by letters related to the Court’s Order Relating Cases at
 5   Dkt. No. 157. Class Counsel will continue to coordinate with the clerk’s office to obtain class
 6   member correspondence and respond to inquiries in a timely fashion.
 7

 8   Dated: November 23, 2020              Respectfully submitted,
 9

10                                         By: /s/ Kelly M. Dermody
                                                  Kelly M. Dermody
11
                                               Kelly M. Dermody (SBN 171716)
12                                             Yaman Salahi (SBN 288752)
                                               Jallé Dafa (SBN 290637)
13                                             LIEFF CABRASER HEIMANN
                                                & BERNSTEIN, LLP
14                                             275 Battery Street, 29th Floor
                                               San Francisco, CA 94111-3339
15                                             Telephone: 415.956.1000
                                               Facsimile: 415.956.1008
16                                             kdermody@lchb.com
                                               ysalahi@lchb.com
17                                             jdafa@lchb.com
18                                             Eva Paterson (SBN 67081)
                                               Mona Tawatao (SBN 128779)
19                                             Christina Alvernaz (SBN 329768)
                                               EQUAL JUSTICE SOCIETY
20                                             1939 Harrison St., Suite 818
                                               Oakland, CA 94612
21                                             Telephone: 415-288-8703
                                               Facsimile: 510-338-3030
22                                             epaterson@equaljusticesociety.org
                                               mtawatao@equaljusticesociety.org
23                                             calvernaz@equaljusticesociety.org
24                                             Lisa Holder (SBN 212628)
                                               Law Offices of LISA HOLDER
25                                             Equal Justice Society, Of Counsel
                                               P.O. Box 65694
26                                             Los Angeles, CA 90065
                                               Telephone: 323-683-6610
27                                             lisaholder@yahoo.com
28                                             Co-Lead Class Counsel
                                                                  PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                   -1-                            CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 160 Filed 11/23/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2
                 I hereby certify that on November 23, 2020, I caused the foregoing to be electronically
 3
     filed and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5                                                       /s/ Kelly M. Dermody
                                                             Kelly M. Dermody
 6   2090272.1

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                       -2-                            CASE NO. 4:20-CV-5309-PJH
